Exhibit 10.35

Execution Version

DISTRIBUTION AGREEMENT

June 29, 2018

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

JMP Securities LLC

600 Montgomery Street, Suite 1100

San Francisco, California 94111

Ladies and Gentlemen:

Dynex Capital, Inc., a Virginia corporation (the “Company”), confirms its
agreement with each of J.P. Morgan Securities LLC and JMP Securities LLC, as
agent and/or principal under any Terms Agreement (as defined in Section 1(a)
below) (each an “Agent” or collectively, the “Agents”), with respect to the
issuance and sale from time to time by the Company, in the manner and subject to
the terms and conditions described below in this Distribution Agreement (this
“Agreement”), of up to 10,000,000 shares (the “Maximum Number”) of Common Stock,
$0.01 par value per share (the “Common Stock”), of the Company on the terms set
forth in Section 1 of this Agreement. Such shares are hereinafter collectively
referred to as the “Shares” and are described in the Prospectus referred to
below.

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (No. 333-222354) (the
“registration statement”) for the registration of the Shares and other
securities of the Company under the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder (collectively, the “Act”);
and such registration statement sets forth the terms of the offering, sale and
plan of distribution of the Shares and contains additional information
concerning the Company and its business. Except where the context otherwise
requires, “Registration Statement,” as used herein, means the registration
statement, as amended at the time of such registration statement’s effectiveness
for purposes of Section 11 of the Act, as such section applies to the Agents,
including (1) all documents filed as a part thereof or incorporated or deemed to
be incorporated by reference therein and (2) any information contained or
incorporated by reference in a prospectus filed with the Commission pursuant to
Rule 424(b) under the Act, to the extent such information is deemed, pursuant to
Rule 430B or Rule 430C under the Act, to be part of the registration statement
at the effective time. “Basic Prospectus” means the prospectus dated June 28,
2018, filed as part of the Registration Statement, including the documents
incorporated by reference therein as of the date of such prospectus; “Prospectus
Supplement” means the most recent prospectus supplement relating to the Shares,
to be filed by the Company with the Commission pursuant to Rule 424(b) under the
Act on or before the second business day after the date of its first use in
connection with a public offering or sale of Shares pursuant hereto (or such
earlier time as may be required under the Act), in the form



--------------------------------------------------------------------------------

furnished by the Company to the Agents in connection with the offering of the
Shares; “Prospectus” means the Prospectus Supplement (and any additional
prospectus supplement prepared in accordance with the provision of Section 4(h)
of this Agreement and filed in accordance with the provisions of Rule 424(b))
together with the Basic Prospectus attached to or used with the Prospectus
Supplement; and “Permitted Free Writing Prospectus” has the meaning set forth in
Section 3(b) of this Agreement. Any reference herein to the Registration
Statement, the Basic Prospectus, the Prospectus Supplement, the Prospectus or
any Permitted Free Writing Prospectus shall, unless otherwise stated, be deemed
to refer to and include the documents, if any, incorporated by reference, or
deemed to be incorporated by reference, therein (the “Incorporated Documents”),
including, unless the context otherwise requires, the documents, if any, filed
as exhibits to such Incorporated Documents. Any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Basic Prospectus, the Prospectus Supplement, the Prospectus or any Permitted
Free Writing Prospectus shall, unless stated otherwise, be deemed to refer to
and include the filing of any document under the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”) on or after the initial effective date of the Registration
Statement, or the date of the Basic Prospectus, the Prospectus Supplement, the
Prospectus or such Permitted Free Writing Prospectus, as the case may be, and
deemed to be incorporated therein by reference. References in this Agreement to
financial statements or other information that is “contained,” “included,”
“described,” “set forth” or “provided” in the Registration Statement, the Basic
Prospectus, the Prospectus Supplement, the Prospectus or any Permitted Free
Writing Prospectus and any similar references shall, unless stated otherwise,
include any information incorporated or deemed to be incorporated by reference
therein.

The Company and each Agent agree as follows:

1. Issuance and Sale.

(a) Upon the basis of the representations, warranties and agreements and subject
to the terms and conditions set forth herein and provided the Company provides
the applicable Agent with any due diligence materials and information reasonably
requested by such Agent or its counsel necessary for such Agent to satisfy its
due diligence obligations, on any Exchange Business Day (as defined below)
selected by the Company, the Company and such Agent shall enter into an
agreement in accordance with Section 2 hereof regarding the number of Shares to
be placed by such Agent, as agent, and the manner in which and other terms upon
which such placement is to occur (each such transaction being referred to as an
“Agency Transaction”). The Company may also offer to sell the Shares directly to
an Agent, as principal, in which event such parties shall enter into a separate
agreement (each, a “Terms Agreement”) in substantially the form of Exhibit A
hereto (with such changes thereto as may be agreed upon by the Company and such
Agent to accommodate a transaction involving more than one Agent), relating to
such sale in accordance with Section 2(g) of this Agreement (each such
transaction being referred to as a “Principal Transaction”). As used herein,
(i) the “Term” shall be the period commencing on the date hereof and ending on
the earlier of (x) the date on which the aggregate number of Shares issued and
sold pursuant to this Agreement and any Terms Agreements equals the Maximum
Number and (y) any termination of this Agreement pursuant to Section 8 of this
Agreement, (ii) an “Exchange Business Day” means any day during the Term that is
a trading day for the Exchange other than a day on which trading on the Exchange
is scheduled to close prior to its regular weekday closing time, and (iii)
“Exchange” means the New York Stock Exchange.

 

2



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth below, the Company appoints
each Agent as agent in connection with the offer and sale of Shares in any
Agency Transactions entered into hereunder. Each Agent will use commercially
reasonable efforts, consistent with its normal trading and sales practices and
applicable laws and regulations, to sell such Shares in accordance with the
terms and subject to the conditions hereof and of the applicable Transaction
Acceptance (as defined in Section 2(a) below). Neither the Company nor any Agent
shall have any obligation to enter into an Agency Transaction. The Company shall
be obligated to issue and sell through the Agents, and each of the Agents shall
be obligated to use its respective commercially reasonable efforts, consistent
with its normal trading and sales practices and as provided herein and in the
applicable Transaction Acceptance, to place Shares only if and when the Company
makes a Transaction Proposal (as defined in Section 2(a) below) to such Agent
related to such an Agency Transaction and a Transaction Acceptance related to
such Agency Transaction has been delivered to the Company by such Agent as
provided in Section 2 below.

(c) Each Agent, as agent in any Agency Transaction, hereby covenants and agrees,
severally and not jointly, not to make any sales of the Shares on behalf of the
Company pursuant to this Agreement other than (A) by means of ordinary brokers’
transactions between members of the Exchange that qualify for delivery of a
Prospectus in accordance with Rule 153 under the Act and meet the definition of
an “at the market offering” under Rule 415(a)(4) under the Act (such
transactions are hereinafter referred to as “At the Market Offerings”) and
(B) such other sales of the Shares on behalf of the Company in its capacity as
agent of the Company as shall be agreed by the Company and such Agent in
writing.

(d) If Shares are to be sold in an Agency Transaction in an At the Market
Offering, the applicable Agent will confirm in writing to the Company the number
of Shares sold on any Exchange Business Day and the related Gross Sales Price
and Net Sales Price (as each of such terms is defined in Section 2(b) below) no
later than the opening of trading on the immediately following Exchange Business
Day.

(e) If the Company shall default on its obligation to deliver Shares to an Agent
pursuant to the terms of any Agency Transaction or Terms Agreement, the Company
shall (i) indemnify and hold harmless such Agent and its successors and assigns
from and against any and all losses, claims, damages, liabilities and expenses
arising from or as a result of such default by the Company and
(ii) notwithstanding any such default, pay to such Agent the commission to which
it would otherwise be entitled in connection with such sale in accordance with
Section 2(b) below.

(f) The Company acknowledges and agrees that (i) there can be no assurance that
an Agent will be successful in selling any Shares, (ii) no Agent shall incur any
liability or obligation to the Company or any other person or entity if it does
not sell Shares for any reason other than a failure by such Agent to use its
commercially reasonable efforts, consistent with its normal trading and sales
practices and applicable law and regulations, to sell such Shares in accordance
with the terms of this Agreement and subject to the conditions hereof and of the
applicable Transaction Acceptance, and (iii) no Agent shall be under any
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as may otherwise be specifically agreed by such Agent and the Company in
a Terms Agreement.

 

3



--------------------------------------------------------------------------------

2. Transaction Acceptances and Terms Agreements.

(a) The Company may, from time to time during the Term, propose to an Agent that
they enter into an Agency Transaction to be executed on a specified Exchange
Business Day or over a specified period of Exchange Business Days, which
proposal shall be made to such Agent either by email or by telephone (confirmed
promptly by email) from any of the individuals listed as an authorized
representative of the Company on Schedule A hereto to make such sales and shall
set forth the information specified below (each, a “Transaction Proposal”). If
such Agent agrees to the terms of such proposed Agency Transaction or if the
Company and such Agent mutually agree to modified terms for such proposed Agency
Transaction, then such Agent shall promptly deliver to the Company by email a
notice (each, a “Transaction Acceptance”) confirming the terms of such proposed
Agency Transaction as set forth in such Transaction Proposal or setting forth
the modified terms for such proposed Agency Transaction as agreed by the Company
and such Agent, as the case may be, whereupon such Agency Transaction shall
become a binding agreement between the Company and such Agent. Each Transaction
Proposal shall specify:

 

  (i) the Exchange Business Day(s) on which the Shares subject to such Agency
Transaction are intended to be sold (each, a “Purchase Date”);

 

  (ii) the maximum number of Shares to be sold by such Agent (the “Specified
Number of Shares”) on, or over the course of, such Purchase Date(s), or as
otherwise agreed between the Company and such Agent and documented in the
relevant Transaction Acceptance;

 

  (iii) the lowest price per Share, if any, at which the Company is willing to
sell Shares on each such Purchase Date or a formula pursuant to which such
lowest price shall be determined (each, a “Floor Price”); and

 

  (iv) if other than 2.0% of the Gross Sales Price (as defined in Section 2(b)
below), the Agent’s commission.

A Transaction Proposal shall not set forth a Specified Number of Shares that,
when added to the aggregate number of Shares previously purchased and to be
purchased pursuant to pending Transaction Acceptances (if any) hereunder and any
Terms Agreements, results or could result in a total number of shares that
exceeds the Maximum Number of Shares nor shall it set forth a Floor Price which
is lower than the minimum price authorized from time to time by the Company’s
board of directors or, if permitted by applicable law and the Company’s articles
of incorporation and by-laws, a duly authorized committee thereof. The Company
shall have responsibility for maintaining records with respect to the aggregate
number of Shares sold and for otherwise monitoring the availability of Shares
for sale under the Registration Statement and for ensuring that the aggregate
number of Shares offered and sold does not exceed, and the price at which any
Shares are

 

4



--------------------------------------------------------------------------------

offered or sold is not lower than, the aggregate number of Shares and the
minimum price authorized from time to time by the Company’s board of directors
or, if permitted by applicable law and the Company’s articles of incorporation
and by-laws, a duly authorized committee thereof, respectively. In the event
that more than one Transaction Acceptance with respect to any Purchase Date(s)
is delivered by the applicable Agent to the Company, the latest Transaction
Acceptance shall govern any sales of Shares for the relevant Purchase Date(s),
except to the extent of any action taken by the Company occurring pursuant to a
prior Transaction Acceptance and prior to the delivery to the Company of the
latest Transaction Acceptance. The Company or the applicable Agent may, upon
notice to the other such party by email or telephone (confirmed promptly by
email), suspend or terminate the offering of the Shares pursuant to Agency
Transactions for any reason; provided, however, that such suspension or
termination shall not affect or impair the parties’ respective obligations with
respect to the Shares sold hereunder prior to the giving of such notice or their
respective obligations under any Terms Agreement. Notwithstanding the foregoing,
if the terms of any Agency Transaction contemplate that Shares shall be sold on
more than one Purchase Date, then the Company and the applicable Agent shall
mutually agree to such additional terms and conditions as they deem reasonably
necessary in respect of such multiple Purchase Dates, and such additional terms
and conditions shall be set forth in or confirmed by, as the case may be, the
relevant Transaction Acceptance and be binding to the same extent as any other
terms contained therein.

(b) The Purchase Date(s) in respect of the Shares deliverable pursuant to any
Transaction Acceptance shall be set forth in or confirmed by, as the case may
be, the applicable Transaction Acceptance. Except as otherwise agreed between
the Company and an Agent , such Agent’s commission for any Shares sold through
such Agent pursuant to this Agreement shall be at a mutually agreed rate, not to
exceed 2.0% of the actual sales price of the Shares (the “Gross Sales Price”),
which commission shall be as set forth in or confirmed by, as the case may be,
the applicable Transaction Acceptance; provided, however, that such commission
shall not apply when an Agent acts as principal, in which case such commission
or a discount shall be set forth in the applicable Terms Agreement.
Notwithstanding the foregoing, in the event the Company engages an Agent for a
sale of Shares in an Agency Transaction that would constitute a “distribution,”
within the meaning of Rule 100 of Regulation M under the Exchange Act or a
“block” within the meaning of Rule 10b-18(a)(5) under the Exchange Act, the
Company will provide such Agent, at such Agent’s request and upon reasonable
advance notice to the Company, on or prior to the Settlement Date (as defined in
Section 2(g) below), the opinions of counsel, accountants’ letters and officers’
certificates pursuant to Section 5 hereof, each dated the Settlement Date, and
such other documents and information as such Agent shall reasonably request, and
the Company and such Agent will agree to compensation that is customary for such
Agent with respect to such transaction. The Gross Sales Price less the
applicable Agent’s commission and after deduction for any transaction fees,
transfer taxes or similar taxes or fees imposed by any governmental, regulatory
or self-regulatory organization in respect of the sale of the applicable Shares
and payable by the applicable Agent is referred to herein at the “Net Sales
Price.”

 

5



--------------------------------------------------------------------------------

(c) Payment of the Net Sales Price for Shares sold by the Company on any
Purchase Date pursuant to a Transaction Acceptance shall be made to the Company
by wire transfer of immediately available funds to the account of the Company
(which the Company shall provide to the applicable Agent at least one Exchange
Business Day prior to the applicable Agency Settlement Date (as defined below))
against delivery of such Shares to such Agent’s account, or an account of such
Agent’s designee, at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System (“DWAC”) or by such other means of delivery as
may be agreed to by the Company and such Agent. Such payment and delivery shall
be made at or about 10:00 a.m. (New York City time) on the second Exchange
Business Day (or such other day as may, from time to time, become standard
industry practice for settlement of such a securities issuance or as agreed to
by the Company and such Agent) following each Purchase Date (each, an “Agency
Settlement Date”).

(d) If, as set forth in or confirmed by, as the case may be, the related
Transaction Acceptance, a Floor Price has been set by the Company with respect
to a Purchase Date, and the applicable Agent thereafter determines and notifies
the Company that (i) the Gross Sales Price for such Agency Transaction would not
be at least equal to the product of such Floor Price and the number of Shares
sold in such Agency Transaction or (ii) any Share sold in such Agency
Transaction would be sold for less than the Floor Price, then the Company shall
not be obligated to issue and sell through such Agent, and such Agent shall not
be obligated to place, the Shares proposed to be sold pursuant to such Agency
Transaction on such Purchase Date, unless the Company and such Agent otherwise
agree in writing.

(e) If either the Company or an Agent has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Shares, it shall promptly notify the other
party and sales of the Shares under this Agreement, any Transaction Acceptance
or any Terms Agreement shall be suspended until that or other exemptive
provisions have been satisfied in the judgment of each party. On or prior to the
delivery of a prospectus that is required (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
the offering or sale of the Shares, the Company and such Agent shall each
calculate the average daily trading volume (as defined under “ADTV” by Rule 100
of Regulation M under the Exchange Act) of the Common Stock based on market data
provided by Bloomberg L.P. or such other sources as agreed upon by the Company
and the applicable Agent.

 

  (f) (i) If the Company wishes to issue and sell the Shares pursuant to this
Agreement but other than as set forth in Section 2(a) of this Agreement, it will
notify the applicable Agent of the proposed terms of the Principal Transaction.
If such Agent, acting as principal, wishes to accept such proposed terms (which
it may decline to do for any reason in its sole discretion) or, following
discussions with the Company, wishes to accept amended terms, the Company and
such Agent shall enter into a Terms Agreement setting forth the terms of such
Principal Transaction.

(ii) The terms set forth in a Terms Agreement shall not be binding on the
Company or an Agent unless and until the Company and such Agent have each
executed and delivered such Terms Agreement accepting all of the terms of such

 

6



--------------------------------------------------------------------------------

Terms Agreement. In the event of a conflict between the terms of this Agreement
and the terms of a Terms Agreement, the terms of such Terms Agreement shall
control.

(g) Each sale of the Shares to an Agent in a Principal Transaction shall be made
in accordance with the terms of this Agreement and a Terms Agreement, subject to
the last sentence of Section 2(f)(ii) above, which shall provide for the sale of
such Shares to, and the purchase thereof by, such Agent. A Terms Agreement may
also specify certain provisions relating to the reoffering of such Shares by
such Agent. The commitment of an Agent to purchase the Shares pursuant to any
Terms Agreement shall be deemed to have been made on the basis of the
representations, warranties and agreements of the Company contained, and shall
be subject to the terms and conditions set forth, in this Agreement and such
Terms Agreement. Any such Terms Agreement shall specify the number of the Shares
to be purchased by the applicable Agent pursuant thereto, the price to be paid
to the Company for such Shares, any provisions relating to rights and
obligations of, and default by, underwriters, if any, acting together with such
Agent in the reoffering of the Shares, and the time and date (each such time and
date being referred to herein as a “Principal Settlement Date”; and, together
with any Agency Settlement Date, a “Settlement Date”) and place of delivery of
and payment for such Shares.

(h) Notwithstanding any other provision of this Agreement, the Company shall not
offer, sell or deliver, or request the offer or sale, of any Shares pursuant to
this Agreement (whether in an Agency Transaction or a Principal Transaction)
and, by notice to each Agent given either by email or telephone (confirmed
promptly by email), shall cancel any instructions for the offer or sale of any
Shares, and none of the Agents shall be obligated to offer or sell any Shares,
(i) during any period in which the Company is in possession of material
non-public information or (ii) at any time from and including the date on which
the Company shall issue a press release containing, or shall otherwise publicly
announce, its earnings, revenues or other results of operations (an “Earnings
Announcement”) through and including the time that is 24 hours after the time
that the Company files a Quarterly Report on Form 10-Q or an Annual Report on
Form 10-K that includes consolidated financial statements as of and for the same
period or periods or the latest period, as the case may be, covered by such
Earnings Announcement.

(i) The Company agrees that any offer to sell, any solicitation of an offer to
buy, or any sales of Shares by the Company shall be effected only by or through
one Agent on any Exchange Business Day.

(j) Anything in this Agreement to the contrary notwithstanding, the Company
shall not authorize the issuance and sale of, and no Agent, as sales agent,
shall be obligated to use its commercially reasonable efforts, consistent with
its normal trading and sales practices, to sell, any Shares at a price lower
than the then-applicable minimum price, or in a number or with an aggregate
gross or net sales price in excess of the number or aggregate gross or net sales
price, as the case may be, authorized from time to time to be issued and sold
under this Agreement and any Terms Agreement, in each case by the Company’s
board of directors or, if permitted by applicable law and the Company’s articles
of incorporation and by-laws, a duly authorized committee thereof, or in a
number in excess of the number of Shares approved for listing on the Exchange,
or in excess of the number or amount of Shares available for issuance under the

 

7



--------------------------------------------------------------------------------

Registration Statement or as to which the Company has paid the applicable
registration fee to the Commission, it being understood and agreed by the
parties hereto that compliance with any such limitations shall be the sole
responsibility of the Company.

3. Representations, Warranties and Agreements of the Company. The Company
represents and warrants to, and agrees with, each of the Agents, on and as of
(i) the date hereof, (ii) each date on which the Company receives a Transaction
Acceptance (the “Time of Acceptance”), (iii) each date on which the Company
executes and delivers a Terms Agreement, (iv) each Time of Sale (as defined in
Section 3(a)), (v) each Settlement Date and (vi) each Bring-Down Delivery Date
(as defined in Section 6(a)) (each such date listed in (i) through (vi), a
“Representation Date”), as follows:

(a) The Registration Statement was filed with the Commission not earlier than
three years prior to the date hereof and the Registration Statement has been
declared effective by the Commission; there is no order preventing or suspending
the use of the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus, and, to the knowledge of the Company, no proceeding for that
purpose or pursuant to Section 8A of the Act against the Company or related to
the offering contemplated hereby has been initiated or threatened by the
Commission; the Registration Statement complied when it initially became
effective, complies as of the date hereof and, as then amended or supplemented,
as of each other Representation Date will comply, in all material respects, with
the requirements of the Act; the conditions to the use of Form S-3 in connection
with the offering and sale of the Shares as contemplated hereby have been
satisfied; the Registration Statement meets, and the offering and sale of the
Shares as contemplated hereby comply with, the requirements of Rule 415 under
the Act (including, without limitation, Rule 415(a)(5)); the Prospectus complied
or will comply, at the time it was or will be filed with the Commission, and
will comply, as then amended or supplemented, as of each Representation Date, in
all material respects, with the requirements of the Act; the Registration
Statement did not, as of the time of its initial effectiveness, and does not or
will not, as then amended or supplemented, as of each Representation Date,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; as of each Representation Date, the Prospectus, as then amended or
supplemented, together with all of the then issued Permitted Free Writing
Prospectuses, if any, will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty with
respect to any statement in or omission from the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus made in reliance upon and in
conformity with information concerning the Agent and furnished in writing by or
on behalf of the Agent expressly for use in the Registration Statement, the
Prospectus or such Permitted Free Writing Prospectus (it being understood that
such information consists solely of the information specified in Section 9(b)).
As used herein, “Time of Sale” means (i) with respect to each offering of Shares
pursuant to this Agreement, the time of the Agent’s initial entry into contracts
with investors for the sale of such Shares and (ii) with respect to each
offering of Shares pursuant to any relevant Terms Agreement, the time of sale of
such Shares.

(b) Prior to the execution of this Agreement, the Company has not, directly or
indirectly, offered or sold any of the Shares by means of any “prospectus”
(within the meaning

 

8



--------------------------------------------------------------------------------

of the Act) or used any “prospectus” (within the meaning of the Act) in
connection with the offer or sale of the Shares, in each case other than the
Basic Prospectus. The Company represents and agrees that, unless it obtains the
prior consent of the Agent, until the termination of this Agreement, it has not
made and will not make any offer relating to the Shares that would constitute an
“issuer free writing prospectus” (as defined in Rule 433 under the Act) or that
would otherwise constitute a “free writing prospectus” (as defined in Rule 405
under the Act) other than any Permitted Free Writing Prospectus. Any such free
writing prospectus relating to the Shares consented to by the Agent (including
any Free Writing Prospectus prepared by the Company solely for use in connection
with the offering contemplated by a particular Terms Agreement) is hereinafter
referred to as a “Permitted Free Writing Prospectus”. The Company has complied
and will comply in all material respects with the requirements of Rule 433 under
the Act applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping. The
conditions set forth in one or more of subclauses (i) through (iv), inclusive,
of Rule 433(b)(1) under the Act are satisfied, and the Registration Statement
relating to the offering of the Shares contemplated hereby, as initially filed
with the Commission, includes a prospectus that, other than by reason of Rule
433 under the Act, satisfies the requirements of Section 10 of the Act; the
Company is not disqualified, by reason of Rule 164(f) or (g) under the Act, from
using, in connection with the offer and sale of the Shares, “free writing
prospectuses” (as defined in Rule 405 under the Act) pursuant to Rules 164 and
433 under the Act; the Company was not as of each eligibility determination date
for purposes of Rules 164 and 433 under the Act with respect to the offering of
the Shares contemplated by the Registration Statement and this Agreement and is
not an “ineligible issuer” (as defined in Rule 405 under the Act). The Company
has paid or, no later than the business day after the date of this Agreement,
will pay the registration fee for the offering of the Maximum Number of Shares
pursuant to Rule 457 under the Act.

(c) The Incorporated Documents, when they were filed with the Commission (or, if
any amendment with respect to any such document was filed, when such amendment
was filed), conformed in all material respects to the requirements of the Act or
the Exchange Act, as applicable, and none of such documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed during the Term and incorporated by reference in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus,
when such documents become effective or are filed with the Commission, as the
case may be, will conform in all material respects to the requirements of the
Act or the Exchange Act, as applicable, and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(d) The consolidated financial statements of the Company and the related notes
thereto included or incorporated by reference in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus comply in all material
respects with the applicable requirements of the Act and the Exchange Act, as
applicable, and present fairly in all material respects the consolidated
financial position of the Company as of the dates indicated and the results of
its operations and the changes in its cash flows for the periods specified; the
financial statements of any other business or entity and its consolidated
subsidiaries (if any) and the

 

9



--------------------------------------------------------------------------------

related notes thereto included or incorporated by reference in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus comply in all
material respects with the applicable requirements of the Act or the Exchange
Act, as applicable, and present fairly in all material respects the consolidated
(if applicable) financial position of such entity or business, as the case may
be, and its subsidiaries (if any) as of the dates indicated and the results of
its or their, as the case may be, operations and the changes in its or their, as
the case may be, cash flows for the periods specified; and all such financial
statements have been prepared in conformity with generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods covered
thereby, and all supporting schedules to such financial statements included or
incorporated by reference in the Registration Statement fairly present in all
material respects the information required to be stated therein. Any pro forma
financial statements and related notes included or incorporated by reference in
the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus comply in all material respects with the applicable requirements of
the Act and the Exchange Act, as applicable, present fairly in all material
respects the information shown therein, have been prepared in accordance with
the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly compiled on the bases described therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein.

(e) Since the respective dates as of which information is given in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, except as otherwise stated therein, (i) there has not been any
change in the capital stock (other than the issuance of shares of Common Stock
upon exercise of stock options issued under, and the grant of options and awards
under, equity incentive plans described in the Registration Statement and the
Prospectus, the issuance of Shares pursuant to this Agreement and the issuance
of shares of preferred stock under the Equity Distribution Agreement, dated as
of November 21, 2016, by and among the Company, Ladenburg Thalmann & Co. Inc.
and JonesTrading Institutional Services LLC, as amended or supplemented from
time to time (the “Preferred Stock Equity Distribution Agreement”)) or a
material change in short-term debt or long-term debt (except for borrowings and
the repayment of borrowings in the ordinary course of business) of the Company
or any of its significant subsidiaries (as such term is defined in Rule 1-02 of
Regulation S-X, “Subsidiary” or “Subsidiaries” and as listed in Exhibit E
hereto), or any dividend or distribution of any kind declared, set aside for
payment, paid or made by the Company on any class of capital stock (other than
regularly scheduled cash dividends in amounts that are reasonably consistent
with past practice), or any material adverse change in or affecting the
business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries taken as
a whole; (ii) neither the Company nor any of its Subsidiaries has entered into
any transaction or agreement outside the ordinary course of business that is
material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its Subsidiaries has sustained any loss or interference with its business that
is material to the Company and its subsidiaries taken as a whole and that is
either from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority.

 

10



--------------------------------------------------------------------------------

(f) The Company and its Subsidiaries have been duly organized and are validly
existing and in good standing under the laws of their respective jurisdictions
of organization, are duly qualified to do business and are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all power and authority necessary to own or hold their respective properties and
to conduct the businesses in which they are engaged, except where the failure to
be so qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries taken as
a whole or on the performance by the Company of its obligations under this
Agreement or any Terms Agreement (a “Material Adverse Effect”). The Company does
not own or control, directly or indirectly, any corporation, association or
other entity that is a Subsidiary that is not listed in Exhibit 21 to the
Company’s most recent Annual Report on Form 10-K incorporated by reference in
the Registration Statement.

(g) The Company has an authorized capitalization as set forth in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus; all the outstanding shares of capital stock of the Company have been
duly and validly authorized and issued and are fully paid and non-assessable and
were not issued in violation of any preemptive or similar rights; except as
described in or expressly contemplated by the Registration Statement and the
Prospectus, there are no outstanding rights (including, without limitation,
preemptive or similar rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interests of the Company or any of its Subsidiaries, nor any contracts,
commitments, agreements, understandings or arrangements of any kind relating to
the issuance of any capital stock or other equity interest of the Company or any
such Subsidiary, any such convertible or exchangeable securities or any such
rights, warrants or options; and the capital stock of the Company and the
Company’s articles of incorporation and by-laws conform in all material respects
to the descriptions thereof contained in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus; and all the outstanding
shares of capital stock or other equity interests of each Subsidiary owned,
directly or indirectly, by the Company have been duly and validly authorized and
issued, are fully paid and non-assessable and are owned directly or indirectly
by the Company, free and clear of any lien, charge, encumbrance, security
interest, restriction on voting or transfer or any other claim of any third
party.

(h) With respect to the stock options (the “Stock Options”) granted pursuant to
the stock-based compensation plans of the Company and its Subsidiaries (the
“Company Stock Plans”), (i) each Stock Option intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), so qualifies, (ii) each grant of a Stock Option was
duly authorized no later than the date on which the grant of such Stock Option
was by its terms to be effective (the “Grant Date”) by all necessary corporate
action, including, as applicable, approval by the board of directors of the
Company (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes or written
consents, and the award agreement governing such grant (if any) was duly
executed and delivered by each party thereto, (iii) each such grant was made in
accordance with the terms of the Company Stock Plans, the Exchange Act and all
other applicable laws and regulatory rules or requirements, including the rules
of the Exchange and any other exchange on which Company securities are traded,
and (iv) each such grant was

 

11



--------------------------------------------------------------------------------

properly accounted for in accordance with GAAP in the financial statements
(including the related notes) of the Company and disclosed in the Company’s
filings with the Commission in accordance with the Exchange Act and all other
applicable laws. The Company has not knowingly granted, and there is no and has
been no policy or practice of the Company of granting, Stock Options prior to,
or otherwise coordinating the grant of Stock Options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their results of operations or prospects.

(i) This Agreement has been duly authorized, executed and delivered by the
Company and any Terms Agreement will have been duly authorized, executed and
delivered by the Company.

(j) The Shares to be issued and sold by the Company hereunder or under any Terms
Agreement have been duly authorized by the Company and, when issued and
delivered and paid for as provided herein or in any Terms Agreement, as the case
may be, will be duly and validly issued, will be fully paid and nonassessable
and will conform in all material respects to the description thereof in the
Registration Statement, the Prospectus, and any Permitted Free Writing
Prospectus; and the issuance and sale of the Shares are not and will not be
subject to any preemptive or similar rights.

(k) The Company has full right, power and authority to execute and deliver this
Agreement and any Terms Agreement and perform its obligations hereunder or
thereunder, including the Company’s issuance, sale and delivery of the Shares as
provided herein and therein; and all action required to be taken for the due and
proper authorization, execution and delivery by the Company of this Agreement
and any Terms Agreement and the consummation by it of the transactions
contemplated hereby and thereby has been duly and validly taken (or, in the case
of any Terms Agreement, such action will have been duly and validly authorized).

(l) This Agreement conforms and each Terms Agreement will conform in all
material respects to the description thereof contained in the Registration
Statement, the Prospectus and any Permitted Free Writing Prospectus.

(m) Neither the Company nor any of its Subsidiaries is (i) in violation of its
articles of incorporation or by-laws or other Organizational Documents (as
defined below); (ii) in default, and no event has occurred that, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Subsidiaries is subject; or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (ii) and (iii) above, for any such default or violation that would not,
individually or in the aggregate, have a Material Adverse Effect. As used
herein, the term “Organizational Documents” means, (i) with respect to a
corporation, its charter and by-laws, (ii) with respect to a limited or general
partnership, its partnership agreement and certificate of partnership (or
similar document), (iii) with respect to a limited liability company, its
limited liability company agreement and certificate of limited liability company
(or similar document), and (iv) with respect to any other entity, its similar
organizational documents.

 

12



--------------------------------------------------------------------------------

(n) The execution, delivery and performance by the Company of this Agreement and
any Terms Agreement, the issuance and sale of the Shares, the compliance by the
Company with the terms hereof and of any Terms Agreement and the consummation of
the transactions contemplated hereby or by any Terms Agreement will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its Subsidiaries pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject, (ii) result in any violation of the
provisions of the articles of incorporation or by-laws or other Organizational
Documents of the Company or any of its Subsidiaries or (iii) result in the
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (i) and (iii) above, for any such conflicts, breaches,
violations or defaults that would not, individually or in the aggregate, have a
Material Adverse Effect.

(o) No consent, approval, authorization, order, license, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
of this Agreement or any Terms Agreement, the issuance and sale of the Shares,
compliance by the Company with the terms of this Agreement or of any Terms
Agreement and the consummation of the transactions contemplated by this
Agreement or any Terms Agreement, except as have been made or obtained, except
as may be required by and made in accordance with or obtained under state
securities laws or regulations, and except for such filings of Permitted Free
Writing Prospectuses and any amendments or supplements to the Registration
Statement or the Prospectus or any documents incorporated or deemed to be
incorporated by reference therein as may be required by the Act or the Exchange
Act from time to time, and except for such filings as the Exchange may require
from time to time.

(p) Except as described in the Registration Statement and the Prospectus, there
are no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which the Company or any of its Subsidiaries is or may be
a party or to which any property of the Company or any of its Subsidiaries is or
may be the subject that, individually or in the aggregate, if determined
adversely to the Company or any of its Subsidiaries, would reasonably be
expected to have a Material Adverse Effect; no such investigations, actions,
suits or proceedings are, to the knowledge of the Company, threatened or
contemplated by any governmental or regulatory authority or threatened by
others; and (i) there are no current or pending legal, governmental or
regulatory actions, suits or proceedings that are required under the Act or the
Exchange Act to be described in the Registration Statement or the Prospectus or
any document incorporated by reference therein that are not so described as
required and (ii) there are no statutes, regulations or contracts or other
documents that are required under the Act or the Exchange Act to be filed as
exhibits to the Registration Statement or any document incorporated by reference
therein or described in the Registration Statement or the Prospectus or any
document incorporated by reference therein that are not so filed as exhibits or
so described as required.

 

13



--------------------------------------------------------------------------------

(q) BDO USA, LLP, whose report on the consolidated financial statements of the
Company and its consolidated subsidiaries is included or incorporated by
reference in the Registration Statement and the Prospectus, is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (“PCAOB”) and as
required by the Act. Each other independent registered public accounting firm,
if any, that has certified or reported on any other financial statements
included or incorporated by reference in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus is an independent registered
public accounting firm with respect to the Company and its subsidiaries or other
appropriate entity, as applicable, within the applicable rules and regulations
adopted by the Commission and the PCAOB and as required by the Act.

(r) The Company and its Subsidiaries have good and marketable title in fee
simple to all the real properties, or any part thereof, owned by them and
material to the business of the Company (collectively, and with all buildings,
structures and other improvements located thereon and all easements, rights and
other appurtenances thereto, the “Properties”) and good and marketable title to
all the other properties and assets reflected in the consolidated financial
statements included or incorporated by reference or described in the
Registration Statement, the Prospectus and any Permitted Free Writing Prospectus
subject to no lien, security interest, mortgage, pledge, charge, claim,
restriction or encumbrance of any kind except those reflected in such financial
statements or described in the Registration Statement or which are not material
in amount or which do not materially impair the use of such Property for its
permitted uses; all liens, security interests, mortgages, pledges, charges,
claims, restrictions or encumbrances on or affecting the properties and assets
of the Company or any of its Subsidiaries that are required to be disclosed in
the Registration Statement are disclosed therein or in documents incorporated by
reference therein; the Company does not know of any violation of any municipal,
state or federal law, rule or regulation (including those pertaining to
environmental matters) concerning the Properties which would have a Material
Adverse Effect; each of the Properties complies with all applicable zoning laws,
ordinances, regulations and deed restrictions or other covenants in all material
respects and, if and to the extent there is a failure to comply, such failure
does not result in a Material Adverse Effect and will not result in a forfeiture
or reversion of title; expect as would not result in a Material Adverse Effect,
none of the Company nor any Subsidiary has received from any governmental
authority any written notice of any condemnation of or zoning change affecting
the Properties or any part thereof, and the Company does not know of any such
condemnation or zoning change which is threatened and which if consummated would
have a Material Adverse Effect; no lessee of any portion of any of the
Properties is in default under any of the leases governing such Properties and
there is no event which, but for the passage of time or the giving of notice or
both, would constitute a default under any of such leases, except such defaults
as are described in the Registration Statement and the Prospectus, or that would
not have a Material Adverse Effect; and the Company and its Subsidiaries occupy
their leased properties under valid and binding leases.

(s) Except as would not result in a Material Adverse Effect, the Company and its
Subsidiaries own or possess adequate rights to use all patents, patent
applications, trademarks,

 

14



--------------------------------------------------------------------------------

service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of their respective businesses as
currently conducted and as proposed to be conducted, and the conduct of their
respective businesses will not conflict with any such rights of others. The
Company and its Subsidiaries have not received any notice of any claim of
infringement, misappropriation or conflict with any such rights of others in
connection with its patents, patent rights, licenses, inventions, trademarks,
service marks, trade names, copyrights and know-how, which could reasonably be
expected to result in a Material Adverse Effect.

(t) No relationship, direct or indirect, exists between or among the Company or
any of its Subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any of its Subsidiaries,
on the other, that is required by the Act to be described in the Registration
Statement and the Prospectus and that is not so described in such documents.

(u) The Company is not and, after giving effect to the offering and sale of the
Shares and the application of the net proceeds thereof as described in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus,
the Company will not be required to register as an “investment company” nor will
it be an entity “controlled” by an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Investment Company Act”).

(v) The Company and its Subsidiaries have paid all federal, state, local and
foreign taxes and filed all tax returns required to be paid or filed,
respectively; and except as otherwise disclosed in the Registration Statement
and the Prospectus, there is no material tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
Subsidiaries or any of their respective properties or assets.

(w) The Company and its Subsidiaries possess all licenses, certificates, permits
and other authorizations issued by, and have made all declarations and filings
with, the appropriate federal, state, local or foreign governmental or
regulatory authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in the Registration Statement and the Prospectus, except where the failure to
possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect; and except as described in the Registration Statement,
the Prospectus or any Permitted Free Writing Prospectus, neither the Company nor
any of its Subsidiaries has received notice of any revocation or modification of
any such license, certificate, permit or authorization or has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course.

(x) No labor disturbance by or dispute with employees of the Company or any of
its Subsidiaries exists or, to the knowledge of the Company, is contemplated or
threatened, except as would not have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(y) (i) The Company and its Subsidiaries (a) are in compliance with applicable
federal, state, local and foreign laws, rules, regulations, requirements,
decisions, judgments, decrees, orders and the common law relating to pollution
or the protection of the environment, natural resources or human health or
safety, including those relating to the generation, storage, treatment, use,
handling, transportation, Release (as defined below) or threat of Release of
Hazardous Materials (each as defined in Section 2(z) below) (collectively,
“Environmental Laws”), (b) have received and are in compliance with all permits,
licenses, certificates or other authorizations or approvals required of them
under applicable Environmental Laws to conduct their respective businesses,
(c) have not received notice of any actual or potential liability under or
relating to, or actual or potential violation of, any Environmental Laws,
including for the investigation or remediation of any Release or threat of
Release of Hazardous Materials, and have no knowledge of any event or condition
that would reasonably be expected to result in any such notice, (d) are not
conducting or paying for, in whole or in part, any investigation, remediation or
other corrective action pursuant to any Environmental Law at any location, and
(e) are not a party to any order, decree or agreement that imposes any
obligation or liability under any Environmental Law, and (ii) there are no costs
or liabilities associated with Environmental Laws of or relating to the Company
or its Subsidiaries, except in the case of each of (i) and (ii) above, for any
such matters, as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (iii) except as described in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus,
(a) there are no proceedings that are pending or, to the knowledge of the
Company, contemplated against the Company or any of its Subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which is the Company reasonably believes no monetary
sanctions of $100,000 or more will be imposed, (b) the Company and its
Subsidiaries are not aware of any facts or issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental
Laws, including the Release or threat of Release of Hazardous Materials, that
could reasonably be expected to have a Material Adverse Effect, and (c) none of
the Company and its Subsidiaries anticipates material capital expenditures
relating to any Environmental Laws.

(z) There has been no storage, generation, transportation, use, handling,
treatment, Release or threat of Release of Hazardous Materials by, relating to
or caused by the Company or any of its Subsidiaries (or, to the knowledge of the
Company and its Subsidiaries, any other entity (including any predecessor) for
whose acts or omissions the Company or any of its Subsidiaries is or could
reasonably be expected to be liable) at, on, under or from any property or
facility now or previously owned, operated or leased by the Company or any of
its Subsidiaries, or at, on, under or from any other property or facility, in
violation of any Environmental Laws or in a manner or amount or to a location
that could reasonably be expected to result in any liability under any
Environmental Law, except for any violation or liability which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. “Hazardous Materials” means any material, chemical, substance,
waste, pollutant, contaminant, compound, mixture, or constituent thereof, in any
form or amount, including petroleum (including crude oil or any fraction
thereof) and petroleum products, natural gas liquids, asbestos and asbestos
containing materials, naturally occurring radioactive materials, brine, and
drilling mud, regulated or which can give rise to liability under any
Environmental Law. “Release” means any spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing, dispersing, or migrating in, into or through the
environment, or in, into from or through any building or structure.

 

16



--------------------------------------------------------------------------------

(aa) (i) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Code) would have any liability (each, a “Plan”) has been
maintained in compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Code, except for noncompliance that could not reasonably be expected to
result in material liability to the Company or its subsidiaries taken as a
whole; (ii) no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption that could reasonably be expected to result in a material liability to
the Company or its subsidiaries taken as a whole; (iii) for each Plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
the minimum funding standard of Section 412 of the Code or Section 302 of ERISA,
as applicable, has been satisfied (without taking into account any waiver
thereof or extension of any amortization period) and is reasonably expected to
be satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (iv) the fair market value of the assets
of each Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur that either has resulted, or could reasonably
be expected to result, in material liability to the Company or its subsidiaries
taken as a whole; (vi) neither the Company nor any member of the Controlled
Group has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to the Plan or premiums to the Pension
Benefit Guaranty Corporation (“PBGC”), in the ordinary course and without
default) in respect of a Plan (including a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA); and (vii) there is no pending audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
PBGC or any other governmental agency or any foreign regulatory agency with
respect to any Plan that could reasonably be expected to result in material
liability to the Company or its subsidiaries taken as a whole. None of the
following events has occurred or is reasonably likely to occur: (x) a material
increase in the aggregate amount of contributions required to be made to all
Plans by the Company or its Subsidiaries in the current fiscal year of the
Company and its Subsidiaries compared to the amount of such contributions made
in the Company and its Subsidiaries’ most recently completed fiscal year; or
(y) a material increase in the Company and its Subsidiaries’ “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) compared to the amount of such obligations
in the Company and its Subsidiaries’ most recently completed fiscal year.

(bb) Commencing with the Company’s taxable year that ended on December 31, 2004,
the Company has been organized and operated in conformity with the requirements
for qualification and taxation as a real estate investment trust (a “REIT”)
under Sections 856 through 860 of the Internal Revenue Code of 1986, as amended,
and its actual method of operation as described in the Registration Statement
has enabled, and its proposed method of operation will continue to enable, it to
meet the requirements for qualification and taxation as a

 

17



--------------------------------------------------------------------------------

REIT for its taxable year ending December 31, 2018 and subsequent years. All
statements regarding the Company’s qualification and taxation as a REIT and
descriptions of the Company’s organization and proposed method of operation set
forth in the Registration Statement, the Prospectus and any Permitted Free
Writing Prospectus are true, complete and correct in all material respects.

(cc) The Company maintains an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that complies
with the requirements of the Exchange Act and that has been designed to ensure
that information required to be disclosed by the Company in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure. The Company has carried out
evaluations of the effectiveness of its disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act, and as of December 31, 2017 and as
of the last day of each of the Company’s fiscal quarters ended thereafter, such
disclosure controls and procedures were effective to perform the functions for
which they were established.

(dd) The Company maintains systems of “internal control over financial
reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that comply with
the requirements of the Exchange Act and have been designed by, or under the
supervision of, its principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles, including, but not limited to, internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Based on the Company’s most recent evaluation of its internal
controls over financial reporting pursuant to Rule 13a-15(c) of the Exchange
Act, there are no material weaknesses in the Company’s internal control over
financial reporting. The Company’s auditors and the Audit Committee of the Board
of Directors of the Company have been advised of: (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

(ee) The Registration Statement and the documents incorporated by reference
therein include and incorporate by reference all interactive data in eXtensible
Business Reporting Language (“XBRL”) Data required to be included therein; and
the XBRL Data included or incorporated by reference in the Registration
Statement or the documents incorporated by reference therein fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

18



--------------------------------------------------------------------------------

(ff) The Company and its Subsidiaries have insurance covering their respective
properties, operations, personnel and businesses, which insurance is in amounts
and insures against such losses and risks as is reasonable in light of the
businesses and properties of the Company and its Subsidiaries. Neither the
Company nor any of its Subsidiaries has (i) received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.

(gg) Neither the Company nor any of its director, officer, Subsidiaries, or to
the knowledge of the Company, any or employee of the Company or any of its
Subsidiaries nor, to the knowledge of the Company, agent, affiliate, employee or
other person associated with or acting on behalf of the Company or any of its
Subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit.

(hh) The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Company or any of its Subsidiaries conducts
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(ii) Neither the Company nor any of its director, officer, Subsidiaries, or, to
the knowledge of the Company, any agent, affiliate, employee or other person
associated with or acting on behalf of the Company or any of its Subsidiaries is
currently the subject or the target of any sanctions administered or enforced by
the U.S. government, (including, without limitation, the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) or the

 

19



--------------------------------------------------------------------------------

U.S. Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority (collectively, “Sanctions”), neither the
Company nor any of its Subsidiaries is located, organized or resident in a
country or territory that is the subject or target of Sanctions, including,
without limitation, Cuba, Iran, North Korea, Sudan, Crimea and Syria (each, a
“Sanctioned Country”); and the Company will not directly or indirectly use the
proceeds of the offering of the Shares hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, (ii) to fund or facilitate any activities of
or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions. For the past five years, the Company and its Subsidiaries have not
knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

(jj) The Company and its Subsidiaries’ information technology assets and
equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) are adequate for, and
operate and perform in all material respects as required in connection with the
operation of the business of the Company and its Subsidiaries as currently
conducted, free and clear of all bugs, errors, defects, Trojan horses, time
bombs, malware and other corruptants that would, individually or in the
aggregate, have a Material Adverse Effect. The Company and its Subsidiaries have
implemented and maintained commercially reasonable controls, policies,
procedures, and/or safeguards to maintain and protect their material
confidential information and the integrity, continuous operation, redundancy and
security of all IT Systems and data (including all personal, personally
identifiable, sensitive, confidential or regulated data (“Personal Data”)) used
in connection with their businesses, and there have been no breaches,
violations, outages or unauthorized uses of or accesses to same, except for
those that have been remedied without material cost or liability or the duty to
notify any other person, nor any incidents under internal review or
investigations relating to the same. The Company and its Subsidiaries are
presently in material compliance with all applicable laws or statutes and all
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Personal Data
and to the protection of such IT Systems and Personal Data from unauthorized
use, access, misappropriation or modification.

(kk) No subsidiary of the Company is currently prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s properties or assets to the Company or any other
subsidiary of the Company.

(ll) Neither the Company nor any of its Subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement or any
Terms

 

20



--------------------------------------------------------------------------------

Agreement) that would give rise to a valid claim against the Company or any of
its Subsidiaries or any Agent for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Shares.

(mm) No person has the right to require the Company or any of its Subsidiaries
to register any securities for sale under the Act by reason of the filing of the
Registration Statement with the Commission or the offering, issuance or sale of
the Shares.

(nn) Neither the Company nor any subsidiary or affiliate of the Company has
taken nor will the Company or any subsidiary or affiliate of the Company take,
directly or indirectly, any action which is designed to or which has constituted
or which would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.

(oo) The application of the proceeds received by the Company from the issuance,
sale and delivery of the Shares as described in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus will not violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(pp) There is and has been no failure on the part of the Company or, to the
knowledge of the Company, any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.

(qq) No forward-looking statement (within the meaning of Section 27A of the Act
and Section 21E of the Exchange Act) contained or incorporated by reference in
the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus has been made or reaffirmed without, at the time of such statement or
reaffirmation, a reasonable basis or has been disclosed other than in good
faith.

(rr) Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in the
Registration Statement, any Permitted Free Writing Prospectus and the Prospectus
is not based on or derived from sources that are reliable and accurate in all
material respects.

(ss) All of the Shares that have been or may be sold under this Agreement and
any Terms Agreement have been approved for listing, subject only to official
notice of issuance, on the Exchange.

(tt) The Common Stock is an “actively-traded security” excepted from the
requirements of Rule 101 of Regulation M under the Exchange Act by Rule 101
(c)(1) thereunder.

(uu) The offering of the Shares is exempt from filing with and review by the
Financial Industry Regulatory Authority (“FINRA”) pursuant to FINRA Rule
5110(b)(7)(C)(i).

 

21



--------------------------------------------------------------------------------

(vv) Any certificate signed by any officer or other authorized representative of
the Company or any subsidiary of the Company and delivered to an Agent or to
counsel to the Agent pursuant to or in connection with this Agreement or any
Terms Agreement shall be deemed a representation and warranty by the Company to
such Agent as to the matters covered thereby.

4. Certain Covenants of the Company. The Company hereby agrees with each of the
Agents:

(a) For so long as the delivery of a prospectus is required (whether physically
or through compliance with Rule 172 under the Act or any similar rule) in
connection with the offering or sale of Shares, before using or filing any
Permitted Free Writing Prospectus and before using or filing any amendment or
supplement to the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus (in each case, other than due to the filing of an
Incorporated Document), to furnish to each Agent a copy of each such proposed
Permitted Free Writing Prospectus, amendment or supplement within a reasonable
period of time before filing with the Commission or using any such Permitted
Free Writing Prospectus, amendment or supplement and the Company will not use or
file any such Permitted Free Writing Prospectus or any such proposed amendment
or supplement to which an Agent reasonably objects, unless the Company’s legal
counsel has advised the Company that use or filing of such document is required
by law; and the Company will not use or file any such Permitted Free Writing
Prospectus or proposed, amendment or supplement to which an Agent reasonably
objects unless the Company’s legal counsel has advised the Company that use or
filing of such document is required by law.

(b) To file the Prospectus, each Prospectus Supplement and any other amendments
or supplements to the Prospectus pursuant to, and within the time period
required by, Rule 424(b) under the Act (without reference to Rule 424(b)(8)) and
to file any Permitted Free Writing Prospectus to the extent required by Rule 433
under the Act and to provide copies of the Prospectus, each Prospectus
Supplement, any other amendments or supplements to the Prospectus and each
Permitted Free Writing Prospectus (to the extent not previously delivered or
filed on the Commission’s Electronic Data Gathering, Analysis and Retrieval
system or any successor system thereto (collectively, “EDGAR”)) to the Agents
via email in “.pdf” format on such filing date to the email account designated
by each Agent and, at an Agent’s request, to also furnish copies of the
Prospectus, each Prospectus Supplement, any other amendments or supplements to
the Prospectus and each Permitted Free Writing Prospectus to each exchange or
market on which sales were effected as may be required by the rules or
regulations of such exchange or market.

(c) To file timely all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act for so long as the
delivery of a prospectus is required (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with the offering
or sale of the Shares, and during such same period to advise the Agents,
promptly after the Company receives notice thereof, (i) of the time when any
amendment to the Registration Statement has been filed or has become effective
or any supplement to the Prospectus or any Permitted Free Writing Prospectus or
any amended Prospectus has been filed with the Commission (other than due to the
filing of an Incorporated Document); (ii) of the

 

22



--------------------------------------------------------------------------------

issuance by the Commission of any stop order or any order preventing or
suspending the use of any prospectus relating to the Shares or the initiation or
threatening of any proceeding for that purpose, pursuant to Section 8A of the
Act; (iii) of any objection by the Commission to the use of Form S-3ASR by the
Company pursuant to Rule 401(g)(2) under the Act, if applicable; (iv) of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction or of the initiation or threatening of any proceeding for any such
purpose; (v) of any request by the Commission for the amendment of the
Registration Statement or the amendment or supplementation of the Prospectus (in
each case including any documents incorporated by reference therein) or for
additional information; (vi) of the occurrence of any event as a result of which
the Prospectus or any Permitted Free Writing Prospectus as then amended or
supplemented includes any untrue statement of a material fact or omits to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances existing when the
Prospectus or any such Permitted Free Writing Prospectus is delivered to a
purchaser, not misleading; and (vii) of the receipt by the Company of any notice
of objection of the Commission to the use of the Registration Statement or any
post-effective amendment thereto.

(d) In the event of the issuance of any such stop order or of any such order
preventing or suspending the use of the Prospectus or suspending any such
qualification, or, if applicable, of any notice of objection pursuant to
Rule 401(g)(2) under the Act, to use promptly its commercially reasonable
efforts to obtain its withdrawal.

(e) To furnish such information as may be required and otherwise cooperate in
qualifying the Shares for offering and sale under the securities or blue sky
laws of such states or other jurisdictions as the Agent may reasonably designate
and to use its commercially reasonable to maintain such qualifications in effect
so long as required for the distribution of the Shares; provided that the
Company shall not be required to qualify as a foreign corporation, become a
dealer of securities, or become subject to taxation in, or to consent to the
service of process under the laws of, any such state or other jurisdictions
(except service of process with respect to the offering and sale of the Shares);
and to promptly advise the Agents of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Shares
for sale in any jurisdiction or the initiation of any proceeding for such
purpose.

(f) To make available to the Agents at their respective offices in New York
City, without charge, as soon as reasonably practicable after the Registration
Statement becomes effective, and thereafter from time to time to furnish to the
Agents, as many copies of the Prospectus and the Prospectus Supplement (or of
the Prospectus or Prospectus Supplement as amended or supplemented if the
Company shall have made any amendments or supplements thereto and documents
incorporated by reference therein after the effective date of the Registration
Statement) and each Permitted Free Writing Prospectus as the Agents may
reasonably request for so long as the delivery of a prospectus is required
(whether physically or through compliance with Rule 172 under the Act or any
similar rule); and for so long as this Agreement is in effect, the Company will
prepare and file promptly such amendment or amendments to the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus as may be
necessary to comply with the requirements of Section 10(a)(3) of the Act.

 

23



--------------------------------------------------------------------------------

(g) To furnish or make available to the Agents during the Term (i) copies of any
reports or other communications which the Company shall send to its shareholders
or shall from time to time publish or publicly disseminate and (ii) copies of
all annual, quarterly and current reports filed with the Commission on Forms
10-K, 10-Q and 8-K, or such other similar form as may be designated by the
Commission, and to furnish to the Agents from time to time during the Term such
other information as the Agents may reasonably request regarding the Company or
its Subsidiaries, in each case as soon as such reports, communications,
documents or information becomes available or promptly upon the request of the
Agents, as applicable; provided, however, that the Company shall have no
obligation to provide the Agents with any document filed on EDGAR or included on
the Company’s Internet website.

(h) If, at any time during the Term, any event shall occur or condition shall
exist as a result of which it is necessary in the reasonable opinion of counsel
for the Agents or counsel for the Company, to further amend or supplement the
Prospectus or any Permitted Free Writing Prospectus as then amended or
supplemented in order that the Prospectus or any such Permitted Free Writing
Prospectus will not include an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading, in light of the circumstances
existing at the time the Prospectus or any such Permitted Free Writing
Prospectus is delivered to a purchaser, or if it shall be necessary, in the
reasonable opinion of either such counsel, to amend or supplement the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in order to comply with the requirements of the Act, in the case of such a
determination by counsel to the Company, immediate notice shall be given, and
confirmed in writing, to the Agents to cease the solicitation of offers to
purchase the Shares in the Agents’ capacity as agents, and, in either case, the
Company will, subject to Section 4(a) above, promptly prepare and file with the
Commission such amendment or supplement, whether by filing documents pursuant to
the Act, the Exchange Act or otherwise, as may be necessary to correct such
untrue statement or omission or to make the Registration Statement, the
Prospectus or any such Permitted Free Writing Prospectus comply with such
requirements.

(i) To generally make available to its security holders as soon as reasonably
practicable, but not later than 16 months after the first day of each fiscal
quarter referred to below, an earnings statement (in form complying with the
provisions of Section 11(a) under the Act and Rule 158 of the Commission
promulgated thereunder) covering each twelve-month period beginning, in each
case, not later than the first day of the Company’s fiscal quarter next
following each “effective date” (as defined in such Rule 158) of the
Registration Statement with respect to each sale of Shares.

(j) To apply the net proceeds from the sale of the Shares in the manner
described in the Prospectus Supplement under the caption “Use of Proceeds.”

(k) Not to, and to cause its Subsidiaries not to, take, directly or indirectly,
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares; provided that nothing herein shall prevent the Company from filing or
submitting reports under the Exchange Act or issuing press releases in the
ordinary course of business.

 

24



--------------------------------------------------------------------------------

(l) Except as otherwise agreed between the Company and the Agents, to pay all
costs, expenses, fees and taxes in connection with (i) the preparation and
filing of the Registration Statement, the Prospectus, any Permitted Free Writing
Prospectus, and any amendments or supplements thereto, and the printing and
furnishing of copies of each thereof to the Agents and to dealers (including
costs of mailing and shipment), (ii) the registration, issue and delivery of the
Shares, (iii) the qualification of the Shares for offering and sale under the
securities or blue sky laws of such states or other jurisdictions as the Agents
may reasonably designate as aforesaid (including filing fees and the reasonable
legal fees and disbursements of counsel to the Agents in connection therewith)
and the printing and furnishing of copies of any blue sky surveys to the Agents,
(iv) the listing of the Shares on the Exchange and any registration thereof
under the Exchange Act, (v) any filing for review, and any review, of the public
offering of the Shares by FINRA (including filing fees and the reasonable legal
fees and disbursements of counsel to the Agents in connection therewith), (vi)
the fees and disbursements of counsel to the Company and of the Company’s
independent registered public accounting firm, (vii) the performance of the
Company’s other obligations hereunder and under any Terms Agreement, (viii) the
documented out-of-pocket expenses of the Agents, including reasonable fees and
disbursements of counsel to the Agents in connection with the initial
establishment of the At the Market Offering program contemplated by this
Agreement, and (ix) the reasonable documented quarterly fees and disbursements
of counsel to the Agents incurred by them in connection with ongoing services in
connection with the transactions contemplated hereunder, provided, however, that
the Company shall not reimburse Agent under this subsection (ix) in any quarter
when sales of the Shares have occurred pursuant to this Agreement or any Terms
Agreement.

(m) With respect to the offering(s) contemplated by this Agreement or any Terms
Agreement, the Company will not offer Shares in a manner in violation of the Act
or the Exchange Act; and the Company will not distribute any offering material
in connection with the offer and sale of the Shares, other than the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus and any
amendments or supplements thereto.

(n) Unless the Company has given written notice to the Agents that the Company
has suspended activity under this Agreement and there are no pending Agency
Transactions or Principal Transactions, the Company will not, without (A) giving
the Agents at least two Exchange Business Days’ prior written notice specifying
the nature of the proposed sale and the date of such proposed sale and (B) the
Agents suspending activity under this program for such period of time as
requested by the Company or deemed appropriate by the Agents in light of the
proposed sale, (i) offer, pledge, announce the intention to sell, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
other equity securities of the Company or any securities convertible into or
exercisable, redeemable or exchangeable for Common Stock or other equity
securities of the Company, or file any registration statement under the Act with
respect to any of the foregoing (other than a registration statement on Form S-8
or post-effective amendment to the Registration Statement) or (ii) enter into
any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of Common Stock or other equity securities of
the Company, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of shares of Common Stock or other securities, in
cash or otherwise. The foregoing sentence shall not apply to (A) Shares offered
and sold under this Agreement or any Terms

 

25



--------------------------------------------------------------------------------

Agreement, (B) securities issued pursuant to the Preferred Stock Equity
Distribution Agreement, (C) securities issued pursuant to any of the Company’s
equity incentive plans then in effect and described in the Registration
Statement and the Prospectus or upon the exercise of options or other awards
granted thereunder, (D) the issuance of securities in connection with an
acquisition, merger or sale or purchase of assets described in the Registration
Statement and Prospectus, (E) any securities issuable upon conversion or
exchange of securities or the exercise of warrants, options or other rights in
effect or outstanding, and (F) the issuance or sale of shares of Common Stock
pursuant to any dividend reinvestment plan in effect or that the Company may
adopt from time to time. Any lock-up provisions relating to a Principal
Transaction shall be set forth in the applicable Terms Agreement.

(o) The Company will, pursuant to reasonable procedures developed in good faith,
retain copies of each Permitted Free Writing Prospectus that is not filed with
the Commission in accordance with Rule 433 under the Act.

(p) The Company will use commercially reasonable efforts to cause the Shares to
be listed on the Exchange, subject to notice of issuance.

(q) The Company consents to each Agent trading in the Common Stock for such
Agent’s own account and for the account of its clients at the same time as sales
of the Shares occur pursuant to this Agreement or any Terms Agreement, provided
that the Company shall not be deemed to have authorized or directed to any such
trading.

(r) If immediately prior to the third anniversary (the “Renewal Deadline”) of
the initial effective date of the Registration Statement, the Company has not
sold the Maximum Number of Shares and this Agreement has not expired or been
terminated, the Company will, prior to the Renewal Deadline, file, if it has not
already done so and is eligible to do so, a new automatic shelf registration
statement relating to the Shares, in a form satisfactory to the Agent. If the
Company is not eligible to file an automatic shelf registration statement, the
Company will, prior to the Renewal Deadline, if it has not already done so, file
a new shelf registration statement relating to the Shares, in a form
satisfactory to the Agent, and will use its commercially reasonable efforts to
cause such registration statement to be declared effective within 180 days after
the Renewal Deadline. The Company will take all other action necessary or
appropriate to permit the issuance and sale of the Shares to continue as
contemplated in the expired registration statement relating to the Shares.
References herein to the Registration Statement shall include such new automatic
shelf registration statement or such new shelf registration statement, as the
case may be.

5. Execution of Agreement. Each Agent’s obligations under this Agreement shall
be subject to the satisfaction of the following conditions in connection with
and on the date of the execution of this Agreement:

(a) the Company shall have delivered to the Agent:

 

  (i) an officers’ certificate signed by two officers of the Company (one of
whom shall be the Chief Financial Officer or other senior financial officer)
certifying as to the matters set forth in Exhibit B hereto;

 

26



--------------------------------------------------------------------------------

  (ii) an opinion and, if not covered in such opinion, a negative assurance
letter of Troutman Sanders LLP, counsel for the Company (or other counsel
reasonably acceptable to the Agents), addressed to the Agents and dated the date
of this Agreement, in substantially the form of Exhibit C-1 hereto;

 

  (iii) a “comfort” letter from BDO USA, LLP, addressed to the Agents and dated
the date of this Agreement, addressing such matters as the Agents may reasonably
request;

 

  (iv) a certificate signed by the Company’s Chief Financial Officer, in
substantially the form of Exhibit D hereto, certifying as to certain financial,
statistical or market-related data about the Company not covered by the
“comfort” letter referred to in Section 5(a)(iii) hereof;

 

  (v) evidence reasonably satisfactory to the Agents and its counsel that the
Shares have been approved for listing on the Exchange, subject only to notice of
issuance, on or before the date hereof;

 

  (vi) resolutions duly adopted by the Company’s board of directors, and
certified by an officer of the Company, authorizing the Company’s execution of
this Agreement and the consummation by the Company of the transactions
contemplated hereby, including the issuance and sale of the Shares; and

 

  (vii) such other documents as the Agents shall reasonably request.

(b) The Agent shall have received a letter or letters, which shall include legal
opinions and negative assurance statements, of Cooley LLP, counsel to the
Agents, addressed to the Agent and dated the date of this Agreement, addressing
such matters as the Agent may reasonably request.

6. Additional Covenants of the Company. The Company further covenants and agrees
with each of the Agents as follows:

(a) Each Transaction Proposal made by the Company that is accepted by an Agent
by means of a Transaction Acceptance and each execution and delivery by the
Company of a Terms Agreement shall be deemed to be (i) an affirmation that the
representations, warranties and agreements of the Company herein contained and
contained in any certificate delivered to the Agents pursuant hereto are true
and correct at such Time of Acceptance or the date of such Terms Agreement, as
the case may be, and (ii) an undertaking that such representations, warranties
and agreements will be true and correct on any applicable Time of Sale and
Settlement Date, as though made at and as of each such time (it being understood
that such representations, warranties and agreements shall relate to the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
as amended and supplemented to the time of such Transaction Acceptance or Terms
Agreement, as the case may be).

(b) Each time that (i) the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus shall be amended or supplemented (including,
except as noted in the

 

27



--------------------------------------------------------------------------------

provisos at the end of this Section 6(b), by the filing of any Incorporated
Document), (ii) there is a Principal Settlement Date pursuant to a Terms
Agreement, or (iii) the Agent shall reasonably request (each date referred to
clauses (i), (ii) and (iii), a “Bring-Down Delivery Date”), the Company shall,
unless the Agents agree otherwise, furnish or cause to be furnished to the Agent
certificates, dated as of such Bring-Down Delivery Date and delivered within two
Exchange Business Days after the applicable Bring-Down Delivery Date or, in the
case of a Bring-Down Delivery Date resulting from a Principal Settlement Date,
delivered on such Principal Settlement Date, of the same tenor as the
certificates referred to in Sections 5(a)(i) and 5(a)(iv) hereof, modified as
necessary to relate to the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus as amended and supplemented to the time of
delivery of such certificates and, in the case of the Chief Financial Officer’s
certificate, covering such other financial, statistical or market-related data
about the Company that is not covered by the accountants’ “comfort” letter dated
as of such Bring-Down Delivery Date as the Agent may reasonably request, or, in
lieu of such certificates, certificates to the effect that the statements
contained in the certificates referred to in Sections 5(a)(i) and, unless the
Agents shall have requested that the Chief Financial Officers’ certificate cover
different or additional data as aforesaid, 5(a)(iv) hereof furnished to Agents
are true and correct as of such Bring-Down Delivery Date as though made at and
as of such date (except that such statements shall be deemed to relate to the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
as amended and supplemented to the time of delivery of such certificate);
provided, however, that the filing of a Current Report on Form 8-K will not
constitute a Bring-Down Delivery Date under clause (i) above unless either
(A) (x) such Current Report on Form 8-K is filed at any time during which either
a Transaction Acceptance is binding and the Company has not suspended the use
thereof (and prior to the settlement of the Shares specified therein) or a
prospectus relating to the Shares is required to be delivered under the Act
(whether physically or through compliance with Rule 172 under the Act or any
similar rule) or such Current Report on Form 8-K is filed at any time from and
including the date of a Terms Agreement through and including the related
Settlement Date and (y) the Agents have reasonably requested that such date be
deemed to be a Bring-Down Delivery Date based upon the event or events reported
in such Current Report on Form 8-K or (B) such Current Report on Form 8-K
contains capsule financial information, historical or pro forma financial
statements, supporting schedules or other financial data, including any Current
Report on Form 8-K or part thereof under Item 2.02 of Regulation S-K of the
Commission that is considered “filed” under the Exchange Act; and provided,
further, that an amendment or supplement to the Registration Statement or the
Prospectus relating to the offering of securities other than the Shares pursuant
to the Registration Statement will not constitute a Bring-Down Delivery Date.

(c) Subject to Section 6(g), each Bring-Down Delivery Date, the Company shall,
unless the Agents agree otherwise, cause to be furnished to Agents (A) the
written opinion and, if not included in such opinion, negative assurance letter
of Troutman Sanders LLP, counsel to the Company (or other counsel reasonably
acceptable to the Agents), each dated as of the applicable Bring-Down Delivery
Date and delivered within two Exchange Business Days after the applicable
Bring-Down Delivery Date or, in the case of a Bring-Down Delivery Date resulting
from a Principal Settlement Date, dated and delivered on such Principal
Settlement Date, in substantially the form of Exhibit C-2 hereto, but modified
as necessary to relate to the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus as amended and supplemented to the time of
delivery of such opinion and letter, or, in lieu of such opinion and

 

28



--------------------------------------------------------------------------------

letter, such counsel shall furnish the Agents with a letter substantially to the
effect that the Agents may rely on an opinion and letter of such counsel
previously furnished to the Agents under this Section 6(b), to the same extent
as though they were dated the date of such letter authorizing reliance (except
that statements in such last opinion and letter of such counsel shall be deemed
to relate to the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus as amended and supplemented to the time of delivery of such
letters authorizing reliance).

(d) Subject to Section 6(g), each Bring-Down Delivery Date, the Company shall,
unless the Agents agree otherwise, cause BDO USA, LLP to furnish to the Agents a
“comfort” letter, dated as of the applicable Bring-Down Delivery Date and
delivered within two Exchange Business Days after the applicable Bring-Down
Delivery Date or, in the case of a Bring-Down Delivery Date resulting from a
Principal Settlement Date, delivered on such Principal Settlement Date, of the
same tenor as the letter referred to in Section 5(a)(iii) hereof, but modified
to relate to the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus as amended and supplemented to the date of such letter, and,
if the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus shall include or incorporate by reference the financial statements of
any entity or business (other than the consolidated financial statements of the
Company and its subsidiaries), the Company shall, if requested by the Agents,
cause a firm of independent public accountants to furnish to the Agents a
“comfort” letter, dated as of the applicable Bring-Down Delivery Date and
delivered within three Exchange Business Days after the applicable Bring-Down
Delivery Date or, in the case of a Bring-Down Delivery Date resulting from a
Principal Settlement Date, delivered on such Principal Settlement Date,
addressing such matters as the Agents may reasonably request.

(e) (i) No order suspending the effectiveness of the Registration Statement
shall be in effect, and no proceeding for such purpose or pursuant to Section 8A
under the Act shall be pending before or threatened by the Commission; the
Prospectus and each Permitted Free Writing Prospectus shall have been timely
filed with the Commission under the Act (in the case of a Permitted Free Writing
Prospectus, to the extent required by Rule 433 under the Act); and all requests
by the Commission for additional information shall have been complied with to
the satisfaction of the Agents and no suspension of the qualification of the
Shares for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceedings for any of such purposes, shall have occurred and
be in effect at the time the Company delivers a Transaction Proposal to an Agent
or the time an Agent delivers a Transaction Acceptance to the Company; and
(ii) the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus shall not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading at the time the Company delivers a Transaction Proposal to
an Agent or the time an Agent delivers a Transaction Acceptance to the Company.

(f) The Company shall reasonably cooperate with any reasonable due diligence
review requested by the Agents or their counsel from time to time in connection
with the transactions contemplated hereby or any Terms Agreement, including,
without limitation, (i) at the commencement of each intended Purchase Date and
any Time of Sale or Settlement Date, providing information and making available
appropriately requested documents and appropriate corporate officers of the
Company and, upon reasonable request, representatives of BDO USA,

 

29



--------------------------------------------------------------------------------

LLP (and, if the Registration Statement, the Prospectus or any Permitted
Free-Writing Prospectus shall include or incorporate by reference the financial
statements of any entity or business (other than the consolidated financial
statements of the Company and its subsidiaries), representatives of the
independent public accountants that audited or reviewed such financial
statements) for an update on diligence matters with representatives of the
Agents and (ii) at each Bring-Down Delivery Date and otherwise as the Agents may
reasonably request, providing information and making available reasonably
requested documents and appropriate corporate officers of the Company and
representatives of BDO USA, LLP (and, if the Registration Statement, the
Prospectus or any Permitted Free-Writing Prospectus shall include or incorporate
by reference the financial statements of any entity or business (other than the
consolidated financial statements of the Company and its subsidiaries),
representatives of the independent public accountants that audited or reviewed
such financial statements) for one or more due diligence sessions with
representatives of the Agents and their counsel.

(g) The Company shall disclose, in its quarterly reports on Form 10-Q and in its
annual report on Form 10-K to be filed by the Company with the Commission from
time to time, the number of the Shares sold through the Agents under this
Agreement and any Terms Agreement, and the net proceeds to the Company from the
sale of the Shares pursuant to this Agreement during the relevant quarter or, in
the case of an Annual Report on Form 10-K, during the fiscal year covered by
such Annual Report and the fourth quarter of such fiscal year.

(h) The requirements (i) to provide the officers’ certificate, opinions and
letters of counsel and accountants’ letter specified in Section 6(a) through
6(c) and (ii) to reasonably cooperate with any reasonable due diligence review
specified in Section 6(e) shall be waived for any Bring-Down Delivery Date
occurring at a time at which no Transaction Proposal or offers to enter into a
Terms Agreement is pending, which waiver shall continue until the earlier to
occur of the date the Company delivers a Transaction Proposal or offers to enter
into a Terms Agreement hereunder (which for such calendar quarter shall be
considered a Bring-Down Delivery Date) and the next occurring Bring-Down
Delivery Date.

(i) All opinions, letters and other documents referred to in Sections 6(a)
through (c) above shall be reasonably satisfactory in form and substance to the
Agents. The Agents will provide the Company with such notice (which may be oral,
and in such case, will be confirmed via email as soon as reasonably practicable
thereafter) as is reasonably practicable under the circumstances when requesting
an opinion, letter or other document referred to in Sections 6(a) through 6(c)
above.

7. Conditions of the Agents’ Obligation. The Agents’ obligation to solicit
purchases on an agency basis for the Shares or otherwise take any action
pursuant to a Transaction Acceptance and to purchase the Shares pursuant to any
Terms Agreement shall be subject to the satisfaction of the following
conditions:

(a) At the Time of Acceptance, at the time of the commencement of trading on the
Exchange on the Purchase Date(s) and at the relevant Time of Sale and Agency
Settlement Date, or with respect to a Principal Transaction pursuant to a Terms
Agreement, at the time of execution and delivery of the Terms Agreement by the
Company and at the relevant Time of Sale and Principal Settlement Date:

 

30



--------------------------------------------------------------------------------

  (i) The representations, warranties and agreements on the part of the Company
herein contained or contained in any certificate of an officer or officers or
other authorized representative of the Company or any subsidiary of the Company
delivered pursuant to the provisions hereof shall be true and correct in all
respects.

 

  (ii) The Company shall have performed and observed its covenants and other
obligations hereunder and/or under any Terms Agreement, as the case may be, in
all material respects.

 

  (iii) In the case of an Agency Transaction, from the Time of Acceptance until
the Agency Settlement Date, or, in the case of a Principal Transaction pursuant
to a Terms Agreement, from the time of execution and delivery of the Terms
Agreement by the Company until the Principal Settlement Date, trading in the
Common Stock on the Exchange shall not have been suspended.

 

  (iv) From the date of this Agreement, no event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in a Permitted Free Writing Prospectus (excluding
any amendment or supplement thereto) or the Prospectus (excluding any amendment
or supplement thereto) and the effect of which in the judgment of the Agents
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Shares on the applicable Settlement Date on the terms and in the
manner contemplated by this Agreement, any Terms Agreement, any Permitted Free
Writing Prospectus and the Prospectus.

 

  (v) Subsequent to the relevant Time of Acceptance or, in the case of a
Principal Transaction, subsequent to execution of the applicable Terms
Agreement, (A) no downgrading shall have occurred in the rating accorded any
debt securities or preferred equity securities of or guaranteed by the Company
or any of its Subsidiaries by any “nationally recognized statistical rating
organization”, as such term is defined by the Commission for purposes of
Section 3(a)(62) of the Exchange Act and (B) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of any debt securities or preferred equity
securities of or guaranteed by the Company or any of its Subsidiaries (other
than an announcement with positive implications of a possible upgrading) in each
case that has not been described in the Prospectus or any Permitted Free Writing
Prospectus issued prior to any related Time of Sale.

 

  (vi) The Shares to be issued pursuant to the Transaction Acceptance or
pursuant to a Terms Agreement, as applicable, shall have been approved for
listing on the Exchange, subject only to notice of issuance.

 

31



--------------------------------------------------------------------------------

  (vii) (A) No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would, as of the relevant
Settlement Date, prevent the issuance or sale of the Shares and (B) no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the relevant Settlement Date, prevent the issuance or
sale of the Shares.

 

  (viii) (A) No order suspending the effectiveness of the Registration Statement
shall be in effect, no proceeding for such purpose or pursuant to Section 8A of
the Act shall be pending before or threatened by the Commission and, if
applicable, no notice of objection of the Commission to the use of the
Registration Statement pursuant to Rule 401(g)(2) under the Act shall have been
received by the Company; (B) the Prospectus and each Permitted Free Writing
Prospectus shall have been timely filed with the Commission under the Act (in
the case of any Permitted Free Writing Prospectus, to the extent required by
Rule 433 under the Act); (C) all requests by the Commission for additional
information shall have been complied with to the reasonable satisfaction of the
Agents; and (D) no suspension of the qualification of the Shares for offering or
sale in any jurisdiction, and no initiation or threatening of any proceedings
for any of such purposes, shall have occurred and be in effect. The Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus shall not
contain an untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading at the
time an Agent delivers a Transaction Acceptance to the Company or the Company
and an Agent execute a Terms Agreement, as the case may be.

 

  (ix) No amendment or supplement to the Registration Statement, the Prospectus
or any Permitted Free Writing Prospectus shall have been filed to which the
Agents shall have reasonably objected in writing.

(b) Within two Exchange Business Days after the applicable Bring-Down Delivery
Date or, in the case of a Bring-Down Delivery Date resulting from a Principal
Settlement Date, on such Principal Settlement Date, the Agents shall have
received the officer’s certificates, opinions and negative assurance letters of
counsel and “comfort” letters and other documents provided for under Sections
6(b) through (d), inclusive. For purposes of clarity and without limitation to
any other provision of this Section 7 or elsewhere in this Agreement, the
parties hereto agree that the Agents’ obligations, if any, to solicit purchases
of Shares on an agency basis or otherwise take any action pursuant to a
Transaction Acceptance shall, unless otherwise agreed in writing by the Agents,
be suspended during the period from and including a Bring-Down Delivery Date
through and including the time that the Agents shall have received the documents
described in the preceding sentence.

 

32



--------------------------------------------------------------------------------

8. Termination.

 

  (a)    (i) The Company may terminate this Agreement in its sole discretion at
any time upon prior written notice to the Agents. Any such termination shall be
without liability of any party to any other party, except that (A) with respect
to any pending sale, the obligations of the Company, including in respect of
compensation of the applicable Agent, shall remain in full force and effect
notwithstanding such termination; and (B) the provisions of Sections 3, 4
(except that if no Shares have been previously sold hereunder or under any Terms
Agreement, only Section 4(l), 9, 13, 14 and 16 of this Agreement shall remain in
full force and effect notwithstanding such termination.

 

  (ii) In the case of any sale by the Company pursuant to a Terms Agreement, the
obligations of the Company pursuant to such Terms Agreement and this Agreement
may not be terminated by the Company without the prior written consent of the
applicable Agent.

 

  (b)    (i) Each Agent may terminate this Agreement with respect to itself in
its sole discretion at any time upon giving prior written notice to the Company;
provided, however, that this Agreement will remain in full force and effect with
respect to the Agent that has not so terminated the Agreement with respect to
itself. Any such termination shall be without liability of any party to any
other party, except that the provisions of Sections 3, 4 (except that if no
Shares have been previously sold hereunder or under any Terms Agreement, only
Section 4(l)), 9, 13, 14 and 16 of this Agreement shall remain in full force and
effect notwithstanding such termination.

 

  (ii) In the case of any purchase by an Agent pursuant to a Terms Agreement,
the obligations of such Agent pursuant to such Terms Agreement shall be subject
to termination by such Agent at any time prior to or at the Principal Settlement
Date if (A) since the time of execution of the Terms Agreement or the respective
dates as of which information is given in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus, (i) trading generally
shall have been suspended or materially limited on or by any of the Exchange or
the Nasdaq Stock Market; (ii) trading of any securities issued or guaranteed by
the Company or any of its Subsidiaries shall have been suspended on any exchange
or in any over-the counter market, (iii) a general moratorium on commercial
banking activities shall have been declared by federal or New York state
authorities, (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that, solely in the case of events and
conditions described in this clause (iv), in such Agent’s judgment, is material
and adverse and makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Shares on the terms and in the manner
contemplated in the Prospectus or such Terms Agreement. If such Agent elects to
terminate its obligations pursuant to this Section 8(b)(ii), the Company shall
be notified promptly in writing.

 

33



--------------------------------------------------------------------------------

(c) This Agreement shall remain in full force and effect until the earliest of
(A) termination of the Agreement pursuant to Section 8(a) or 8(b) above or
otherwise by mutual written agreement of the parties, and (B) such date that the
Maximum Number of Shares has been sold in accordance with the terms of this
Agreement and any Terms Agreements, in each case except that the provisions of
Section 3, 4 (except that if no Shares have been previously sold hereunder or
under any Terms Agreement, only Section 4(k)), 9, 13, 14 and 16 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that, notwithstanding the foregoing,
such termination shall not be effective until the close of business on the date
of receipt of such notice by the Agents or the Company, as the case may be, or
such later date as may be required pursuant to Section 8(a) or 8(b). If such
termination shall occur after the Time of Sale for a given sale of Shares, but
prior to the Settlement Date for such sale of Shares, such sale shall
nonetheless settle in accordance with the provisions of Section 2 hereof.

9. Indemnity and Contribution.

(a) The Company agrees to indemnify and hold harmless each Agent, its
affiliates, directors and officers and each person, if any, who controls such
Agent within the meaning of Section 15 of the Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, reasonable out of pocket legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), that arise out of, or are
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or any amendment thereto) or
caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading or (ii) any untrue statement or alleged untrue statement
of a material fact contained in the Prospectus (or any amendment or supplement
thereto), any Permitted Free Writing Prospectus (or any amendment or supplement
thereto), any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Act or any road show as defined in Rule 433(h) under the
Act (a “road show”), or caused by any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case except insofar as such losses, claims, damages or liabilities arise out of,
or are based upon, any untrue statement or omission or alleged untrue statement
or omission made in reliance upon and in conformity with any information
relating to the Agents furnished to the Company in writing by the Agents
expressly for use therein, it being understood and agreed that the only such
information furnished by the Agents consists of the information described as
such in subsection 9(b) below.

(b) Each Agent agrees, severally and not jointly, to indemnify and hold harmless
the Company, its directors and officers who signed the Registration Statement
and each person, if any, who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with

 

34



--------------------------------------------------------------------------------

respect to any losses, claims, damages and liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to the Agents furnished to the Company in writing by the Agents expressly for
use in the Registration Statement (or any amendment thereto), the Prospectus (or
any amendment or supplement thereto), any Permitted Free Writing Prospectus (or
any amendment or supplement thereto) or any road show, it being understood and
agreed upon that such information shall consist solely of the following: the
information appearing in the second sentence under the caption “Plan of
distribution—Other relationships” in the Prospectus Supplement.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnification may be sought pursuant to either
Section 9(a) or 9(b) above, such person (the “Indemnified Person”) shall
promptly notify the person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 9 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 9. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 9 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) included both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for (A) the Agents and their
affiliates, directors and officers and their control persons, if any, or (B) the
Company, its directors, its officers who signed the Registration Statement and
its control persons, if any, as the case may be, and that all such reasonable
fees and expenses shall be paid or reimbursed as they are incurred. Any such
separate firm for the Agents and their affiliates, directors and officers and
their control persons, if any, shall be designated in writing by the Agents, and
any such separate firm for the Company, its directors, its officers who signed
the Registration Statement and its control persons, if any, shall be designated
in writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such

 

35



--------------------------------------------------------------------------------

consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested an
Indemnifying Person to reimburse the Indemnified Person for fees and expenses of
counsel as contemplated by this Section 9(c), the Indemnifying Person agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by such Indemnifying Person of the aforesaid request and (ii) such
Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification is or could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) If the indemnification provided for in Sections 9(a) or 9(b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such Sections, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the applicable Agent, on the other, from the
offering of the Shares pursuant to this Agreement and any Terms Agreements or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company,
on the one hand, and the applicable Agent, on the other, in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company, on the one hand, and the applicable
Agent, on the other, shall be deemed to be in the same respective proportions as
the net proceeds (before deducting expenses) received by the Company from the
sale of the Shares pursuant to this Agreement and any Terms Agreements and the
total discounts and commissions received by the applicable Agent in connection
therewith bear to the aggregate Gross Sales Price of such Shares. The relative
fault of the Company, on the one hand, and the applicable Agent, on the other,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company, on the
one hand, or by the applicable Agent, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

(e) The Company and the Agents agree that it would not be just and equitable if
contribution pursuant to this Section 9 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in Section 9(d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in Section 9(d) above shall be deemed to

 

36



--------------------------------------------------------------------------------

include, subject to the limitations set forth above, any reasonable legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 9, in no event
shall an Agent be required to contribute any amount in excess of the amount by
which the total discounts and commissions received by such Agent with respect to
the offering of the Shares pursuant to this Agreement and any Terms Agreements
exceeds the amount of any damages that such Agent has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

(f) The remedies provided for in this Section 9 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Indemnified
Person at law or in equity.

10. Notices. All notices and other communications under this Agreement and any
Terms Agreement shall be in writing and shall be deemed to have been duly given
if mailed or transmitted and confirmed by any standard form of communication,
and, if to the Agents, shall be sufficient in all respects if delivered or sent
to (i) J.P. Morgan Securities LLC, 383 Madison Avenue, 6th Floor, New York, New
York 10179, to the attention of Special Equities Group, Adam Rosenbluth (email
adam.s.rosenbluth@jpmorgan.com), and (ii) JMP Securities LLC at 600 Montgomery
Street, 11th Floor, San Francisco, CA 94111, Attn: Aidan Whitehead (email:
AWhitehead@jmpsecurities.com), and, if to the Company, shall be sufficient in
all respects if delivered or sent to it at Dynex Capital, Inc., 4991 Lake Brook
Drive, Suite 100, Glen Allen, VA 23060, Attn: Stephen J. Benedetti (email:
Stephen.benedetti@dynexcapital.com). Notwithstanding the foregoing, Transaction
Proposals shall be delivered by the Company to the Agents either by telephone
(confirmed promptly by email) or email to the applicable Agent as follows:
(i) Adam Rosenbluth (email: adam.s.rosenbluth@jpmorgan.com); Jemil D. Salih
(telephone number: (212) 622-2723; email: jemil.d.salih@jpmorgan.com) and Ara H.
Movsesian (telephone number: (212) 622-2619; email: ara.movsesian@jpmorgan.com)
and (ii) Tosh Chandra (telephone number: (212) 906-3594; email:
tchandra@jmpsecurities.com), Aidan Whitehead (telephone number: (415) 263-1676;
email: AWhitehead@jmpsecurities.com), Lee Weiner (telephone number: (415)
263-1676; email: lweiner@jmpsecurities.com), Walter Conroy (email:
wconroy@jmpsecurities.com) and Gil Mogavero (email:
gmogavero@jmpsecurities.com); and Transaction Acceptances shall be delivered by
the Agents to the Company by email to Byron L. Boston
(byron.boston@dynexcapital.com), Stephen J. Benedetti
(stephen.benedetti@dynexcapital.com), and Jeffrey L. Childress
(jeff.childress@dynexcapital.com).

11. No Fiduciary Relationship. The Company acknowledges and agrees that each
Agent is acting solely in the capacity of an arm’s length contractual
counterparty to the Company with respect to the offering of Shares contemplated
hereby and any Terms Agreements (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company or any other person. Additionally, neither of the Agents
is advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation

 

37



--------------------------------------------------------------------------------

and appraisal of the transactions contemplated hereby, and no Agent shall have
any responsibility or liability to the Company with respect thereto. Any review
by the Agents of the Company, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Agents and shall not be on behalf of the Company.

12. Adjustments for Stock Splits. The parties acknowledge and agree that all
share related numbers contained in this Agreement, any Transaction Proposal and
any Transaction Acceptance shall be adjusted to take into account any stock
split effected with respect to the Shares.

13. Governing Law; Construction.

(a) This Agreement, any Terms Agreement and any claim, counterclaim or dispute
of any kind or nature whatsoever arising out of or in any way relating to this
Agreement or any Terms Agreement (each a “Claim”), directly or indirectly, shall
be governed by, and construed in accordance with, the laws of the State of New
York, without regard to conflict of laws principles that would result in the
application of any law other than the law of the State of New York.

(b) The Section headings in this Agreement and any Terms Agreement have been
inserted as a matter of convenience of reference and are not a part of this
Agreement or any Terms Agreement.

14. Persons Entitled to Benefit of Agreement. This Agreement and any Terms
Agreement shall inure to the benefit of and be binding upon the parties hereto
and thereto, respectively, and their respective successors and the officers,
directors, affiliates and controlling persons referred to in Section 9 hereof.
Nothing in this Agreement or any Terms Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any such Terms Agreement or any
provision contained herein or therein. No purchaser of Shares from or through an
Agent shall be deemed to be a successor merely by reason of such purchase.

15. Counterparts. This Agreement and any Terms Agreement may be signed in
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.

16. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Agents
contained in this Agreement or any Terms Agreement or made by or on behalf of
the Company or the Agents pursuant to this Agreement or any Terms Agreement or
any certificate delivered pursuant hereto or thereto shall survive the delivery
of and payment for the Shares and shall remain in full force and effect,
regardless of any termination of this Agreement or any Terms Agreement or any
investigation made by or on behalf of the Company or the Agents.

17. Certain Defined Terms. For purposes of this Agreement, except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under Act; the term “business day” means any day other than a day on
which banks are permitted or required to be closed in New York City; and the
term “subsidiary” has the meaning set forth in Rule 405 under the Act.

 

38



--------------------------------------------------------------------------------

18. Amendments or Waivers. No amendment or waiver of any provision of this
Agreement or any Terms Agreement, nor any consent or approval to any departure
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the parties hereto or thereto as the case may be.

19. Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

[Signature Page Follows]

 

39



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
each of the Agents, please so indicate in the space provided below for that
purpose, whereupon this letter and your acceptance shall constitute a binding
agreement among the Company and each of the Agents.

 

Very truly yours,

 

DYNEX CAPITAL, INC.

By:   /s/ Stephen J. Benedetti

Name:

  Stephen J. Benedetti

Title:

  Executive Vice President, Chief Financial Officer and Chief Operating officer

Accepted and agreed to as of the

date first above written:

 

J.P. MORGAN SECURITIES LLC By:   /s/ Stephanie Little

Name:

  Stephanie Little

Title:

  Executive Director

 

JMP SECURITIES LLC By:   /s/ Thomas Kilian

Name:

  Thomas Kilian

Title:

  Chief Operating Officer, Investment Banking

 

40



--------------------------------------------------------------------------------

Schedule A

Authorized Company Representatives

Byron L. Boston,

Chief Executive Officer, President, and Co-Chief Investment Officer

Stephen J. Benedetti,

Executive Vice President, Chief Financial Officer, and Chief Operating Officer

Jeffrey L. Childress,

Vice President and Controller



--------------------------------------------------------------------------------

Exhibit D

Dynex Capital, Inc. Common Stock

TERMS AGREEMENT

                , 20        

[        ]1

Dear Sirs:

Dynex Capital, Inc., a Virginia corporation (the “Company”), proposes, subject
to the terms and conditions stated herein and in the Distribution Agreement
dated May [●], 2018 (the “Distribution Agreement”) between the Company and J.P.
Morgan Securities LLC and JMP Securities LLC, to issue and sell to [●] (the
“Agent”), to issue and sell to the Agent the securities specified in the
Schedule hereto (the “Purchased Securities”). Unless otherwise defined below,
terms defined in the Distribution Agreement shall have the same meanings when
used herein.

Each of the provisions of the Distribution Agreement not specifically related to
the solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations,
warranties and agreements set forth therein shall be deemed to have been made as
of the date of this Terms Agreement and the Settlement Date set forth in the
Schedule hereto.

An amendment to the Registration Statement or a supplement to the Prospectus, as
the case may be, relating to the Purchased Securities, in the form heretofore
delivered to the Agent, is now proposed to be filed with the Securities and
Exchange Commission.

Subject to the terms and conditions set forth herein and in the Distribution
Agreement which are incorporated herein by reference, the Company agrees to
issue and sell to the Agent, and the latter agrees to purchase from the Company,
the Purchased Securities at the time and place and at the purchase price set
forth in the Schedule hereto.

Notwithstanding any provision of the Distribution Agreement or this Terms
Agreement to the contrary, the Company consents to the Agent trading in the
Common Stock for Agent’s own account and for the account of its clients at the
same time as sales of the Purchased Securities occur pursuant to this Terms
Agreement, provided that the Company shall not be deemed to have authorized or
directed to any such trading.

[Signature Page Follows]

 

1  Name and address of applicable Agent

 

D-1



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the Distribution Agreement incorporated herein by reference,
shall constitute a binding agreement between the Agent and the Company.

 

DYNEX CAPITAL, INC.

By:       Name:   Title:

Accepted and agreed as of

the date first above written:

[        ]2

 

By:       Name:   Title:


 

2  Name of applicable Agent

 

D-2



--------------------------------------------------------------------------------

Schedule to Terms Agreement

Title of Purchased Securities:

Common Stock, par value $0.01 per share

Number of Shares of Purchased Securities:

[●] shares

Initial Price to Public:

$[●] per share

Purchase Price Payable by the Agent:

$[●] per share

Method of and Specified Funds for Payment of Purchase Price:

[By wire transfer to a bank account specified by the Company in same day funds.]

Method of Delivery:

[To the Agent’s account, or the account of the Agent’s designee, at The
Depository Trust Company via DWAC in return for payment of the purchase price.]

Settlement Date:

[●], 20[●]

Closing Location:

[●]

Documents to be Delivered:

The following documents referred to in the Distribution Agreement shall be
delivered on the Settlement Date as a condition to the closing for the Purchased
Securities (which documents shall be dated on or as of the Settlement Date and
shall be appropriately updated to cover any Permitted Free Writing Prospectuses
and any amendments or supplements to the Registration Statement, the Prospectus,
any Permitted Free Writing Prospectuses and any documents incorporated by
reference therein):

(1) the officer’s certificate referred to in Section 5(a)(i);

(2) the opinion and negative assurance letter of the Company’s outside counsel
referred to in Section 5(a)(ii);

(3) the “comfort” letter referred to in Section 5(a)(iii);

(4) the Chief Financial Officer’s certificate referred to in Section 5(a)(iv);

(5) the opinion and negative assurance letter referred to in Section 5(b); and

(6) such other documents as the Agent shall reasonably request.

[Lockup:]

[●]

 

D-3



--------------------------------------------------------------------------------

Time of sale: [●] [a.m./p.m.] (New York City time) on [●], [●]

Time of sale information:

 

  •   The number of shares of Purchased Securities set forth above

  •   The initial price to public set forth above

  •   [Other]

 

D-4



--------------------------------------------------------------------------------

Exhibit E

Significant Subsidiaries

Issued Holdings Capital Corporation

 

E-1